Citation Nr: 1735106	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to January 28, 2014, entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS).  

2.  From January 28, 2014, entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with IVDS.  


ORDER

Prior to January 28, 2014, entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with IVDS is denied.  

From January 28, 2014, entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with IVDS is denied.  



FINDINGS OF FACT

1. Prior to January 28, 2014, the Veteran's degenerative disc disease of the lumbar spine with IVDS was manifested by forward flexion limited at most to 70 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes.  

2.  From January 28, 2014, the Veteran's degenerative disc disease of the lumbar spine with IVDS was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 2014, the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).

2.  From January 28, 2014, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Navy from November 1986 to September 1992.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability evaluation effective April 11, 2006.  

The Veteran presented testimony at a travel board hearing in February 2013 before a Veterans Law Judge (VLJ).  A copy of the transcript is associated with Virtual VA paperless claim file.  However, the VLJ who held the February 2013 hearing is no longer with the Board.  In a June 2017 letter, the Board provided the Veteran with an opportunity to have another hearing with a current VLJ.  The Veteran, however, has not indicated whether he would like a new hearing and the thirty (30) day waiting period has expired, thus the Board will assume that the Veteran does not want an additional hearing.  Moreover, the claim will be considered based on the evidence of record.  

In April 2013, the Board remanded this matter for further development. 

During the pendency of the appeal, in a May 2017 rating decision, the RO re-characterized the Veteran's lumbar spine disability as degenerative disc disease of the lumbar spine with IDVS and increased the disability evaluation to 40 percent disabling, effective January 28, 2014.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board notes that the examination provided in this case do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Clinical records include passive range of motion testing, and the clinical and examination records reveal that the testing was done while standing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.  

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the April 2013 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board will address the merits of the Veteran's appeal. 

II.  Increased Rating 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities involving the spine are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242 (2016).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Under the general rating formula for diseases and injuries of the lumbar spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2016).

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, the RO awarded service connection for the Veteran's degenerative disc disease of the lumbar spine and assigned a 10 percent initial rating, effective April 11, 2006, in a June 2007 rating decision.  A May 2017 rating decision increased the disability evaluation to 40 percent disability, effective January 28, 2014.  

III.  Prior to January 28, 2014   

The Veteran now contends that his service-connected disability is more disabling than the assigned rating of 10 percent from April 11, 2006 to January 28, 2014.  

VA treatment records dated April 2006 to August 2010 included the Veteran's ongoing reports of chronic back pain that is often described as sharp or stabbing that radiates to the Veteran's left leg.  See February 2012 VA Medical Treatment Records.  The Veteran has also provided that the pain worsens with movement.  The Veteran has been prescribed injections and muscle relaxants to help reduce the pain.  

A May 2007 VA examination report shows diagnoses of chronic lumbar strain and degenerative disc disease of the lumbar spine.  Range of motion of the thoracolumbar spine was as follows:  lateral flexion from 0 to 30 degrees bilaterally without complaint of pain on motion, extension from 0 to 30 degrees of without complaints of pain on motion, flexion from 0 to 80 degrees with complaint of pain on motion at the end of the arc, and rotation from 0 to 30 degrees bilaterally without complaint of pain on motion.  Examination of the spine showed a flat back with loss of normal lordosis without increased kyphosis or scoliosis.  There were palpable spasms in the high lumbar, low thoracic paraspinous muscular area which was not tender.  As to Deluca factors, the examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with three or more repetitions except as noted above.  There were subjective symptoms of pain that appeared to have the greatest functional impact.  The Veteran did not have documented physician directed bed rest in the past 12 months due to his spine.   

The Veteran underwent a VA spine examination in November 2011.  Range of motion testing of the thoracolumbar spine yielded the following results, with lateral bending and rotation each way: flexion was to 70 degrees with objective evidence of painful motion; extension was to 25 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 25 degrees; and left lateral rotation was to 25 degrees.  Pain was noted upon motion.  Testing upon repetitive motion yielded the following results: flexion was to 70 degrees; extension was to 25 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 30 degrees or greater; and left lateral rotation was to 30 degrees or greater.  The ROM testing did reveal limited functional impairment due to repetitive-use testing.   Less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing were cited as contributing factors to the Veteran's condition.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He also did not have guarding or muscle spasms of the thoracolumbar spine.  The examiner found that the Veteran did not have IVDS.   

Thus upon reviewing the record, the Board finds that an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with IVDS for the period prior to January 28, 2014 is not warranted.  During this time, the objective medical evidence of record indicates that did not have flexion to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the criteria for a higher rating of 20 percent have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).    

Upon the Veteran's consistent reports of pain and flare-ups, the Board has also considered the Veteran's functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his spine disability, including pain, flare-ups, and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant an increased rating.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also acknowledges the Veteran's reports of chronic low back pain.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38   (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 as to constitute forward flexion of less than 60 degrees.  Therefore, the Veteran's functional loss does not equate to the criteria for an increased rating.

Furthermore, there is no evidence that the Veteran had incapacitating episodes and certainly none having a total duration of at least 2 weeks to warrant a higher rating under the criteria for Rating IVDS Based on Incapacitating Episodes.

Thus, an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine with IVDS for the period prior to January 28, 2014 is not warranted.  

IV.  From January 28, 2014

VA treatment records during this period detail the Veteran's ongoing reports of chronic back pain that is often described as sharp, aching, burning, or stabbing.  See e.g. April 2016 Medical Records.  The record details the impact of his back condition on his daily life, physical activities, sleep, and walking.  However, the Board notes there is no indication of incapacitating episodes in the Veteran's medical records.  

The January 28, 2014 examination provided a diagnosis of degenerative disc disease with IVDS.  Range of motion testing of the thoracolumbar spine yielded the following results, with lateral bending and rotation each way: flexion was to 25 degrees; extension was to 15 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 10 degrees.  Pain was noted upon motion.  Testing upon repetitive motion yielded the following results: flexion was to 25 degrees; extension was to 15 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 15; and left lateral rotation was to 10 degrees.  The examiner noted that the Veteran does have some level of functional impairment of the thoracolumbar spine with weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement listed as contributing factors to the Veteran's condition.  Additionally, the examiner observed localized tenderness or pain and guarding and/or muscle spasm, but no abnormal gait or spinal contour.  The Veteran was noted to have radiculopathy.  Moreover, IVDS of the thoracolumbar spine was noted, but the Veteran reported no incapacitating episodes over the past year.  The Board notes that Veteran does use a cane and walker to assist him.  

The December 2014 VA examination also reported the diagnosis of lumbar degenerative joint disease with IVDS.  Range of motion testing of the thoracolumbar spine yielded the following results, with lateral bending and rotation each way: flexion was to 40 degrees; extension was to 5 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 10 degrees; and left lateral rotation was to 10 degrees.  Pain was noted upon motion.  Testing upon repetitive motion yielded the following results: flexion was to 45 degrees; extension was to 5 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 10; and left lateral rotation was to 10 degrees.  The examiner noted that the Veteran does have some level of functional impairment of the thoracolumbar spine with weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement listed as contributing factors to the Veteran's condition.  Additionally, the examiner observed localized tenderness or pain and guarding and/or muscle spasm, but no abnormal gait or spinal contour.  Moreover, IVDS of the thoracolumbar spine was noted, and incapacitating episodes over the past year with each episode lasting at least one week but less than two weeks was noted.  
The Veteran currently is rated at 40 percent due to his forward flexion measuring less than 30 degrees.  A higher rating is not warranted as the evidence has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has had the ability to flex and extend his spine.  Additionally, while the Veteran reported incapacitating episodes of one week but less than two weeks which does not meet the criteria for a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.    

Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant an increased rating.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also acknowledges the Veteran's reports of chronic low back pain.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38   (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2016) as to constitute unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.  Therefore, the Veteran's functional loss does not equate to the criteria for an increased rating.

Thus, an initial rating in excess of 40 percent for degenerative disc disease, lumbar spine with intervertebral disc syndrome (IVDS) from January 28, 2014 is not warranted.  

V.  Other Considerations

As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of separate neurological ratings under Diagnostic Code 8520 for bilateral lower extremity sciatica and assigned 20 percent evaluations for each side. He has not disagreed with the disability evaluations assigned. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  Texas Veterans Commission




Department of Veterans Affairs


